DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see page 10, lines 18-22, filed December 22, 2021, with respect to the rejection of claim 1 have been fully considered and are persuasive.  The rejection of claim 1 has been withdrawn. 

Allowable Subject Matter
Claims 13-17 are allowed.
	Claims 1-12 and 18-20 would be allowed following corrections to the objections described below.

Examiner’s Comment
	The examiner notes a Power of Attorney has not been filed in this application.

Conclusion
This application is in condition for allowance except for the following formal matters: 
In the specification:
Paragraph 34, line 4 of the amended specification recites “connector 33 is note shown” and the word “note” appears to be a typo which should recite “not”.
In the claims:
In claim 1, line 8 recites “the adjustment unit” however line 5 introduces “one or more adjustment units”. Line 7 should be amended to recite “the one or more adjustment units” to be consistent with line 5. 
Claims 3-12 depend from claim 1 and are objected to for depending from an objected claim.
Claim 5, lines 2-3 recite “the one or more connectors” however claim 1 introduced “one or more flexible connectors”. The word “flexible” should be added before “connectors” in claim 5 to be consistent with claim 1. 
Claim 18, line 6 recites “one or more adjustment units that increasing and decreasing the length” and the words “increasing” and “decreasing” should be changed to “increase” and “decrease” to be grammatically correct.
Claims 19 and 20 depend from claim 18 and are objected to for depending from an objected claim.
Appropriate correction is required.

Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON GREGORY DAVIS whose telephone number is (571)270-3289. The examiner can normally be reached M, Tu: 7:30-5:00, W, Th: 7:30-5:00, F: 8:00-11:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Sosnowski can be reached on (571) 270-7944. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JASON G DAVIS/Examiner, Art Unit 3745                                                                                                                                                                                                        
/RICHARD A EDGAR/Primary Examiner, Art Unit 3799